DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 12-13 are objected to because of the following informalities:
Claim 8 recites “application member has a of toothed shape” in line 2. “of” needs to be removed for grammatical purposes. It should be revised to read “application member has a toothed shape”. 
Claim 12 recites “has a bent in a V-shape” in lines 2-3. “bent” is found to be a mis-typo of the word “bend”. It should be revised to read “has a bend in a V-shape”.  
Claim 13 recites “wherein at least one the application member” in lines 2 where the “the” seems to be misplaced. It should be revised to read “wherein the at least one application member”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150335133 A1) in view of Jacob (US 20160023388 A1). 
	 Regarding Claim 1, Kim discloses an applicator for applying a cosmetic composition to eyelashes or eyebrows (Fig. 14, Par. [0002], and Par. [0007] discloses that it is a cosmetic application and as such is capable of applying cosmetic composition to the eyelash or the eyebrow), comprising:
A core (Fig. 14, label 36, see figure below)
At least one element (Fig. 14, label 20) attached to the core (Fig. 14), each element comprising a central part fitted onto the core (See Annotated Figure A of Fig. 14 of Kim) and at least one application member (See Annotated Figure A of Fig. 14 of Kim) carried by the central part (See Annotated Figure A of Fig. 14 of Kim).
	Although Kim shows the application as a strand of material, Kim is silent to the strand of material comprising at least one elbow that defines a composition collection surface wherein the at least one elbow is a change in direction of the strand of material. 
	Jacob discloses a similar applicator in the same field of endeavor and further discloses an applicator comprising a strand of material (See Annotated Figure B of Fig. 14a of Jacob) comprising at least one elbow (See Annotated Figure C of Fig. 1 of Jacob) that defines a composition collection surface (Any surface of the application member would be a composition collection surface) wherein the at least one elbow is a change in direction of the strand of material (See Annotated Figure C of Fig. 14a of Jacob where the areas marked in dark grey are the at least one elbow) to improve the collection of product on the applicator.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the application member of Kim to be the shape of the application member as taught by Jacob to improve the collection of product on the applicator. This would result in the applicator member having a strand of material comprising at least one elbow that defines a composition collection surface wherein the at least one elbow is a change in direction of the strand of material.


    PNG
    media_image1.png
    543
    512
    media_image1.png
    Greyscale


Annotated Figure A

    PNG
    media_image2.png
    424
    284
    media_image2.png
    Greyscale

Annotated Figure B 

    PNG
    media_image3.png
    431
    194
    media_image3.png
    Greyscale


Annotated Figure C
Regarding Claim 2, Kim and Jacob discloses the claimed applicator of claim 1 and Jacob further discloses the strand of material the strand of material forming at least one concavity that is open toward the outside (See Annotated Figure D of Fig. 14a of Jacob) and situated at a non-zero radial distance from the central part (when modified to the applicator of Kim, it would present the concavity to be away from the central part radially).

    PNG
    media_image4.png
    642
    568
    media_image4.png
    Greyscale

Annotated Figure D
Regarding Claim 3, Kim and Jacob discloses the claimed applicator of claim 2 and Jacob further discloses the strand of material describes, starting from the central part, a first elbow (See Annotated Figure E of Fig. 14a of Jacob) for forming an enlarged base (See Annotated Figure E of Fig. 14a of Jacob where it is enlarged as it goes away from the central part, it begins to taper), which is continued by a portion defining a groove (See Annotated Figure E of Fig. 14a of Jacob).

    PNG
    media_image5.png
    679
    522
    media_image5.png
    Greyscale

Annotated Figure E 
	Regarding Claim 4, Kim and Jacob disclose the claimed applicator of claim 3 and Jacob further discloses the groove is U-shaped (See Annotated Figure F of Fig. 14a of Jacob). 

    PNG
    media_image6.png
    663
    407
    media_image6.png
    Greyscale

Annotated Figure F
	Regarding Claim 5, Kim, and Jacob teaches the disclosed applicator of claim 3 and Jacob further discloses said portion is attached to an arch which forms the top of an enlarged head of the at least one application member (See Annotated Figure G of Fig. 14a of Jacob). 

    PNG
    media_image7.png
    663
    407
    media_image7.png
    Greyscale

Annotated Figure G 
Regarding Claim 7, Kim and Jacob teaches the claimed applicator of claim 1 and Jacob further discloses the application member having an enlarged head (See Annotated Figure H of Fig. 14a of Jacob) comprising two arches (See Annotated Figure H of Fig. 14a of Jacob) that form elbows at their meeting point (See Annotated Figure H of Fig. 14a of Jacob; Par. [0045] describes that the perforation (10d) can be bounded as taught by Fig. 15. It would have been obvious to someone skilled in the arts to have modified the application member of Fig. 14a to be bounded as taught by Fig. 15a and Par. [0045] to provide a closed collection reservoir within the application member allowing more adhesion of material), one of the arches (See Annotated Figure H of Fig. 14a of Jacob) defining a composition collection surface (As the arches are part of the application member surface and the surface of the application member would define the composition collection surface, it would as such define a composition collection surface).

    PNG
    media_image8.png
    750
    407
    media_image8.png
    Greyscale

Annotated Figure H 
	Regarding Claim 8, Kim and Jacob discloses the claimed applicator of claim 1 and Jacob further discloses the at least one application member (See Annotated Figure I of Fig. 14a of Jacob) has a strand of material of toothed shape (See Annotated Figure I of Fig. 14a of Jacob) , comprising a succession of pointed arches that are concave toward the outside (See Annotated Figure I of Fig. 14a of Jacob) and at least one elbow (See Annotated Figure I of Fig. 14a of Jacob) that defines a composition collection surface wherein the at least one elbow is a change in direction of the strand of material (See Annotated Figure I of Fig. 14a of Jacob)

    PNG
    media_image9.png
    546
    460
    media_image9.png
    Greyscale

Annotated Figure I
	Regarding Claim 9, Kim and Jacob discloses the claimed applicator of claim 1 and Jacob further discloses the at least one application member having two lateral arms (See Annotated Figure J of Fig. 14a of Jacob) that are joined at their end by an arch (See Annotated Figure J of Fig. 14a of Jacob; Par. [0045] describes that the perforation (10d) can be bounded as taught by Fig. 15. It would have been obvious to someone skilled in the arts to have modified the application member of Fig. 14a to be bounded as taught by Fig. 15a and Par. [0045] to provide a closed collection reservoir within the application member allowing more adhesion of material), forming elbows (See Annotated Figure J of Fig. 14a of Jacob). 

    PNG
    media_image10.png
    658
    469
    media_image10.png
    Greyscale

Annotated Figure J
Regarding Claim 10, Kim and Jacob discloses the claimed applicator of claim 1 and Jacob further discloses the at least one application member (See Annotated Figure K of 14a of Jacob) is in the shape of an arrowhead (See Fig. 14a of Jacob), comprising the strand of material comprising a succession of pointed arches that are convex toward the outside (See Annotated Figure K of 14a of Jacob).

    PNG
    media_image11.png
    658
    469
    media_image11.png
    Greyscale

Annotated Figure K
Regarding Claim 1, Kim discloses an applicator for applying a cosmetic composition to eyelashes or eyebrows (Fig. 14, Par. [0002], and Par. [0007] discloses that it is a cosmetic application and as such is capable of applying cosmetic composition to the eyelash or the eyebrow), comprising:
A core (Fig. 14, label 36, see figure below)
At least one element (Fig. 14, label 20) attached to the core (Fig. 14), each element comprising a central part fitted onto the core (See Annotated Figure A of Fig. 14 of Kim) and at least one application member (See Annotated Figure A of Fig. 14 of Kim) carried by the central part (See Annotated Figure A of Fig. 14 of Kim).
	Although Kim shows the application as a strand of material, Kim is silent to the strand of material comprising at least one elbow that defines a composition collection surface wherein the at least one elbow is a change in direction of the strand of material. 
	Jacob discloses a similar applicator in the same field of endeavor and further discloses an applicator comprising a strand of material (See Annotated Figure L of Fig. 17a of Jacob) comprising at least one elbow (See Annotated Figure M of Fig. 17a of Jacob) that defines a composition collection surface (Any surface of the application member would be a composition collection surface) wherein the at least one elbow is a change in direction of the strand of material (See Annotated Figure M of Fig. 17a of Jacob where the areas marked in dark grey are the at least one elbow) to improve the collection of product on the applicator.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the application member of Kim to be the shape of the application member as taught by Jacob to improve the collection of product on the applicator. This would result in the applicator member having a strand of material comprising at least one elbow that defines a composition collection surface wherein the at least one elbow is a change in direction of the strand of material.

    PNG
    media_image12.png
    687
    333
    media_image12.png
    Greyscale

Annotated Figure L

    PNG
    media_image13.png
    593
    253
    media_image13.png
    Greyscale

Annotated Figure M
	Regarding Claim 11, Kim and Jacob further discloses the claimed applicator of claim 1 and further discloses the at least one application member has an overall shape of a V with elbows (See Annotated Figure N of Fig. 17a of Jacob) at the ends of the V (See Annotated Figure N of Fig. 17a of Jacob), and a second application member comprising elbows orientated toward the central part (As the second application member is disclosed to be identical as shown in Fig. 11, it can be noted that the elbows on the second application member would have elbows orientated towards the central part where the plurality of elbows can be seen in Annotated Figure M of Fig. 17a of Jacob).

    PNG
    media_image14.png
    757
    375
    media_image14.png
    Greyscale

Annotated Figure N 
	Regarding Claim 12, Kim and Jacob further discloses the claimed applicator of claim 1 and Jacob further discloses the at least one application member has the strand of material is bent in a V-shape (See Annotated Figure O of Fig. 17a of Jacob), forming two arms diverge radially toward the outside (See Annotated Figure O of Fig. 17a of Jacob).

    PNG
    media_image15.png
    757
    319
    media_image15.png
    Greyscale

Annotated Figure O
	Regarding Claim 13, Kim and Jacob further discloses the claimed applicator of claim 1 and Jacob further discloses the at least one application member has an X-shaped head (See Annotated Figure P of Fig. 17a of Jacob) joined to the central part by a radial arm (See Annotated Figure P of Fig. 17a of Jacob). 

    PNG
    media_image16.png
    784
    425
    media_image16.png
    Greyscale

Annotated Figure P 
	Regarding Claim 14, Kim and Jacob teaches the claimed applicator of claim 1 and Kim further discloses the elongation axes of the at least one application member of one of the at least one element is coplanar (both application member and element extend radially outward from the core wherein it shows to be coplanar in Fig. 14 of Kim; See Annotated Figure A of Fig. 14 of Kim).
	Regarding Claim 15, Kim and Jacob discloses the claimed applicator of claim 1 and further discloses at least one application member of one of the at least one element is flattened in a plane (See Annotated Figure Q of Fig. 14a of Jacob where the plane that it is in is the rectangle surrounding the application member indicative of which plane it would be flat in). 

    PNG
    media_image17.png
    784
    463
    media_image17.png
    Greyscale

Annotated Figure Q 
Regarding Claim 16, Kim and Jacob discloses the claimed applicator of claim 1 and further discloses the element has a plurality of application members wherein, the application members have their flattening plane oriented in a plane containing the axis of the central part (See Annotated Figure R of Fig. 14 of Kim where Kim discloses the application member extending from a distance radially from the central part. The axis of the central part is denoted by a dashed line and the plane of the application member is denoted by the rectangle. As shown, it would encompass the central part).

    PNG
    media_image18.png
    335
    385
    media_image18.png
    Greyscale

Annotated Figure R 
Regarding Claim 18, Kim and Jacob discloses the claimed applicator of claim 1 and further discloses the claimed applicator of claim 1 but is silent to a method for a cosmetic treatment of eyelashes and/or eyebrows, notably for making them up, comprising the step of applying a cosmetic composition to the eyelashes with the aid of an applicator as claimed in claim 1.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used the applicator taught by Kim in view of Jacob to apply cosmetic composition to the eyelash creating a cosmetic treatment as it is disclosed that the brush is used for applying cosmetics to the eyes and other areas (Par. [0003], Kim).
Regarding Claim 19, Kim and Jacob discloses the claimed applicator of claim 1 and Jacob further discloses the at least one elbow is a portion of variable curvature on the strand of material (See Annotated Figure S of Fig. 14a of Jacob where it is shown that the elbow includes a straight portion and a curvature portion indicative that the elbow has variable curvature). 

    PNG
    media_image19.png
    431
    307
    media_image19.png
    Greyscale

Annotated Figure S 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150335133 A1) in view of Jacob (US 20160023388 A1) and Sanchez (US Publication No. 20160073767 A1).
Regarding Claim 17, Kim and Jacob teaches the claimed applicator of claim 1 but is silent to a packaging and application device comprising a container containing a composition to be applied. 
Sanchez discloses a similar applicator in the same field of endeavor and further discloses a packaging and application device (Fig. 1) comprising a container (Fig. 1, label 3) containing a composition to be applied (Fig. 1, label P) to allow for marketing of the product and applicator. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator of Kim in view of Jacob to have a container containing a composition to be applied in a packaging and application device as taught by Sanchez in order to market the applicator.
Response to Arguments
Applicant’s arguments, see page 6-8 of the remarks, filed on 4/08/2022, with respect to the rejection(s) of claim(s) 1-18 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Upon reconsideration of claim 6, it is found that the previous ground of rejection for claim 6 should be withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772